NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT



NDIDI OSUJI,                   )
                               )
             Petitioner,       )
                               )
v.                             )                        Case No. 2D19-547
                               )
ROSEWOOD GARDENS OF TAMPA BAY, )
INC.; and TC 09, LLC,          )
                               )
             Respondents.      )
                               )

Opinion filed December 6, 2019.

Petition for Writ of Certiorari to the Circuit
Court for the Thirteenth Judicial Circuit for
Hillsborough County; sitting in its appellate
capacity.

Ndidi Osuji, pro se.

Brandon K. Mullis of Mankin Law Group,
Clearwater, for Respondent Rosewood
Gardens of Tampa Bay, Inc.

No appearance for Respondent TC 09,
LLC.


PER CURIAM.

              Denied.

NORTHCUTT, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.